Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
 
Response to Arguments
The affidavit submitted 12/18/220 is acknowledged. An affidavit or declaration attributing commercial success to a product or process "constructed according to the disclosure and claims of [the] patent application" or other equivalent language does not establish a nexus between the claimed invention and the commercial success because there is no evidence that the product or process which has been sold corresponds to the claimed invention, or that whatever commercial success may have occurred is attributable to the product or process defined by the claims. Ex parte Standish, 10 USPQ2d 1454, 1458 (Bd. Pat. App. & Inter. 1988).
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 2 recites “a means for attaching the Venturi tube to the gas source.” The specification recites “The venturi tube 302 may include any suitable attachment means 315 for attaching the tiered burner 300 to a gas valve. As shown as an example, a hole 315 for a screw may be provided.” Therefore, the means for attaching” will be interpreted to mean a hole for a screw.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the staggering of the burner ports.” There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the staggering of the burner ports” will be interpreted as –staggering of the burner ports-.

Claim 5 recites the limitation "the staggering of the burner ports.” There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the staggering of the burner ports” will be interpreted as –staggering of the burner ports-.

Claim 12 recites the limitation "the staggering of the burner ports.” There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the staggering of the burner ports” will be interpreted as –staggering of the burner ports-.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Liao (US 4827898 A), hereinafter Liao, in view of Kato (JP 2011220653 A), hereinafter Kato, in view of Sanchez (US 20060024632 A1), hereinafter Sanchez, and further in view of Williams (US 6688882 B1), hereinafter Williams.

Regarding claims 1 and 3, Liao discloses a tiered burner, comprising: 
a chamber defining a hollow interior space having a circular shape and a first volume, the circular chamber having an outer wall and an inner wall, towards a central cavity (Elements 1 and 2);  
a tiered arrangement (Inner wall of element 2 as seen in figures 2 and 3);
a plurality of rows of burner ports along the inner wall (Inner elements 22); 
a row of outer burner ports along the outer wall (Outer elements 22); 
wherein tiered arrangement comprises: 
a first lowermost tier having a first diameter, and wherein the inner edge of the first lowermost tier is closest to the center of the central cavity (Figure 3); 
a second tier above the first lowermost tier and having a second diameter (Figure 3); 
a third tier above the second tier and having a third diameter (Figure 3); 
an outer vane substantially aligned with the uppermost tier, the outer vane extending outwards from the outer wall and over the row of outer burner ports such that flames emitted from the row of outer burner ports is impinged from above and directed away from the center of the chamber (Figure 3 shows a vane above the outer ports 22); and 
wherein the third diameter is larger than the second diameter, and the second diameter is larger than the first diameter (Figure 3); 
the central cavity being defined by the plurality of tiers, such that the tiered arrangement causes the central cavity to have a conical shape (Figures 2 and 3); 

a Venturi tube in fluid communication with the hollow interior space, such that the Venturi tube delivers gas into the hollow interior space and thus through the burner ports and into the central cavity (14), the Venturi tube having: 
a first end connecting the Venturi tube to the chamber (Figure 3, the junction of 14 and 1); 
a second end configured to receive the gas from the gas source (14 nearest 4); and
a second volume smaller than the first volume (Figure 2).

    PNG
    media_image1.png
    701
    596
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    992
    485
    media_image2.png
    Greyscale


a plurality of vanes in a tiered arrangement, each vane of the plurality of vanes having: 
an outer edge connected to the inner wall; and 
an inner edge, each inner edge extending radially away from the inner wall; 
each row of burner ports being underneath each inner edge, and at a greater distance from a central axis of the central cavity than the inner edge, such that flames emitted from the row of burner ports is impinged from above by the inner edge and thus directed towards a center of the central cavity, and thus each vane of the plurality of vanes is configured to be heated to become red-hot and emit infrared radiation; 
wherein the plurality of vanes comprises: 
a first lowermost vane having a first diameter, and wherein the inner edge of the first lowermost vane is closest to the center of the central cavity; 
a second vane above the first lowermost vane and having a second diameter, the inner edge of the second vane overhanging the outer edge of the first lowermost vane; 
a third vane above the second vane and having a third diameter, the inner edge of the third vane overhanging the outer edge of the second vane; 
a fourth uppermost vane having a fourth diameter, the inner edge of the fourth uppermost vane overhanging the outer edge of the third vane; 
the outer vane causes a transfer of infrared radiation to the fourth uppermost vane; and 
wherein the fourth diameter is larger than the third diameter; 
a top vane surface of each vane is angled downwards at an angle less than 90 degrees with respect to an upper surface of the tiered burner;
the central cavity being defined by the plurality of vanes; and 
the Venturi tube having: 
a second end having a shutter configured to be slidably opened to control an amount of gas delivered to the chamber;
a constriction between the first end and the second end.


a plurality of vanes in a tiered arrangement (82, 84), each vane of the plurality of vanes having: 
an outer edge connected to the inner wall (The junction of 82,84 and the inner wall); and 
an inner edge, each inner edge extending radially away from the inner wall (The outer edge of the vanes 82,84); 
each row of burner ports being underneath each inner edge, and at a greater distance from a central axis of the central cavity than the inner edge, such that flames emitted from the row of burner ports is impinged from above by the inner edge and thus directed towards a center of the central cavity, and thus each vane of the plurality of vanes is configured to be heated to become red-hot and emit infrared radiation (Figures 5 and 6); 
wherein the plurality of vanes comprises: 
a first lowermost vane having a first diameter (84); 
a second vane above the first lowermost vane and having a second diameter, the inner edge of the second vane overhanging the outer edge of the first lowermost vane (82);  
the outer vane causes a transfer of infrared radiation to the uppermost vane (some heat from the outer vane would travel from 95 to 82); 
a top vane surface of each vane is angled downwards at an angle less than 90 degrees with respect to an upper surface of the tiered burner (Figure 6); and 
the central cavity being defined by the plurality of vanes (Figures 5 and 6).

    PNG
    media_image3.png
    432
    731
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    514
    398
    media_image4.png
    Greyscale

Additionally, Sanchez teaches a vane configured to be heated to become red-hot and emit infrared radiation (“the flame (when looking from the top) may be completely or mostly covered by the flange 114. The configuration of FIG. 3(b) thus protects the heat recipient (i.e., a pan or other surface being heated (not shown)) from receiving direct radiant heat from the flame and, instead, lets the flame transmit the heat to the burner head that acts as a heat sink. The radiant heat is then transferred to the recipient in a more even and gentle manner at an extra-low temperature to allow an optimum simmer performance” paragraph [0034]). 

    PNG
    media_image5.png
    372
    473
    media_image5.png
    Greyscale

In view of the teachings of Kato and Sanchez, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
a plurality of vanes in a tiered arrangement, each vane of the plurality of vanes having: 
an outer edge connected to the inner wall; and 
an inner edge, each inner edge extending radially away from the inner wall; 
each row of burner ports being underneath each inner edge, and at a greater distance from a central axis of the central cavity than the inner edge, such that flames emitted from the row of burner ports is impinged from above by the inner edge and thus directed towards a center of the central cavity, and thus each vane of the plurality of vanes is configured to be heated to become red-hot and emit infrared radiation; 
wherein the plurality of vanes comprises: 
a first lowermost vane having a first diameter; 
a second vane above the first lowermost vane and having a second diameter, the inner edge of the second vane overhanging the outer edge of the first lowermost vane;  
the outer vane causes a transfer of infrared radiation to the uppermost vane; 

the central cavity being defined by the plurality of vanes as is taught in Kato, in the tiered burner disclosed by Liao.
One would have been motivated to include:
a plurality of vanes in a tiered arrangement, each vane of the plurality of vanes having: 
an outer edge connected to the inner wall; and 
an inner edge, each inner edge extending radially away from the inner wall; 
each row of burner ports being underneath each inner edge, and at a greater distance from a central axis of the central cavity than the inner edge, such that flames emitted from the row of burner ports is impinged from above by the inner edge and thus directed towards a center of the central cavity, and thus each vane of the plurality of vanes is configured to be heated to become red-hot and emit infrared radiation; 
wherein the plurality of vanes comprises: 
a first lowermost vane having a first diameter; 
a second vane above the first lowermost vane and having a second diameter, the inner edge of the second vane overhanging the outer edge of the first lowermost vane;  
the outer vane causes a transfer of infrared radiation to the uppermost vane; 
a top vane surface of each vane is angled downwards at an angle less than 90 degrees with respect to an upper surface of the tiered burner; and 
the central cavity being defined by the plurality of vanes because Sanchez states “the flame (when looking from the top) may be completely or mostly covered by the flange 114. The configuration of FIG. 3(b) thus protects the heat recipient (i.e., a pan or other surface being heated (not shown)) from receiving direct radiant heat from the flame and, instead, lets the flame transmit the heat to the burner head that acts as a heat sink. The radiant heat is then transferred to the recipient in a more even and gentle manner at an extra-low temperature to allow an optimum simmer performance” (paragraph [0034]). Therefore, adding the vanes as taught by Kato will improve simmer performance in the burner of Liao.


wherein the plurality of vanes comprises:  
wherein the uppermost vane is a fourth uppermost vane having a fourth diameter, the inner edge of the fourth uppermost vane overhanging the outer edge of the third vane; 
wherein the fourth diameter is larger than the third diameter; or
the Venturi tube having: 
a second end having a shutter configured to be slidably opened to control an amount of gas delivered to the chamber;
a constriction between the first end and the second end.

However, Williams teaches the Venturi tube having: 
a second end having a shutter configured to be slidably opened to control an amount of gas delivered to the chamber (70); and
a constriction between the first end and the second end (Figure 3).

    PNG
    media_image6.png
    510
    827
    media_image6.png
    Greyscale


a second end having a shutter configured to be slidably opened to control an amount of gas delivered to the chamber; and
a constriction between the first end and the second end as is taught in Williams, in the tiered burner disclosed by Liao.
One would have been motivated to include the Venturi tube having:
a second end having a shutter configured to be slidably opened to control an amount of gas delivered to the chamber; and
a constriction between the first end and the second end because Williams states “The burner of the present invention utilizes a unique approach for combining the gas and ambient air on-site to produce a more efficient and/or more productive combustion process” (column 1, line 53). Therefore, including the teachings of Williams will produce a more efficient and/or effective combustion process.

Liao, as modified by Kato, Sanchez, and Williams, does not disclose:
wherein the plurality of vanes comprises:  
wherein the uppermost vane is a fourth uppermost vane having a fourth diameter, the inner edge of the fourth uppermost vane overhanging the outer edge of the third vane; or
wherein the fourth diameter is larger than the third diameter.

However, the court has held “that mere duplication of parts has no patentable significance unless a new and unexpected result is produced” In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In the instant case, the difference between Kato and the claims is the provision of more rows of burner ports. Additionally, Kato states “the number of formation steps of the slope portion and the flame outlet is not limited to two, two or more stages, for example, three stages are also possible”. More rows of ports would lead to greater potential output and/or more distributed heating. Therefore, one of ordinary skill in the art at the time of filing would have been motivated to add additional tiers with additional vanes in keeping with the disclosures and teachings of Liao and Kato.

Regarding claim 4, Liao, as modified by Kato, Sanchez, and Williams, tiered burner of claim 1, wherein the burner ports of each row of burner ports is arranged in a staggered formation (Figure 2 of Liao).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Liao, in view of Kato, in view of Sanchez, in view of Williams, and further in view of Shaw (US 2525960 A), hereinafter Shaw.

Regarding claim 2, Liao, as modified by Kato, Sanchez, and Williams, discloses the tiered burner of claim 1. 

Liao, as modified by Kato, Sanchez, and Williams, does not explicitly disclose the second end of the Venturi tube further comprising a means for attaching the Venturi tube to the gas source.

However, Shaw teaches the second end of the Venturi tube further comprising a means for attaching the Venturi tube to the gas source (“a hole 15 through which, if desired, screws may be passed and threaded into the gaseous fuel manifold 16 to further secure the burner unit to the manifold 16”).

    PNG
    media_image7.png
    682
    437
    media_image7.png
    Greyscale

In view of Shaw’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the second end of the Venturi tube further comprising a means for attaching the Venturi tube to the gas source as is taught in Shaw, in the tiered burner disclosed by Liao.
One would have been motivated to include the second end of the Venturi tube further comprising a means for attaching the Venturi tube to the gas source because Shaw states the connection will “secure the burner unit to the manifold 16.” Therefore, including the means for attaching will provide a more secure arrangement.

Claims 5-7, 9, 11-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liao, in view of Kato, in view of Sanchez, and further in view of Shaw.

Regarding claims 5, 6, and 9, Liao discloses a tiered burner, comprising: 
a chamber defining a hollow interior space, the chamber having an outer wall and an inner wall (Elements 1 and 2); 
a tiered arrangement (Inner wall of element 2 as seen in figures 2 and 3); 
a plurality of rows of burner ports along the inner wall (Inner elements 22); 
thereby the tiered arrangement and the staggering of the burner ports within each row of burner ports causes the flames in successive rows to avoid overlapping (Figure 2 shows staggering and the flames would not overlap due to the tiered arrangement); 
a row of outer burner ports along the outer wall (Outer elements 22); 
an outer vane substantially aligned with an uppermost tier of the plurality of tiers, the outer vane extending outwards from the outer wall and over the row of outer burner ports such that flames emitted from the row of outer burner ports is impinged from above (Figure 3 shows a vane above the outer ports 22); 
a central cavity defined by the plurality of tiers, wherein a bottom end of the plurality of tiers has a first size, and a top end of the plurality of tiers a second size greater than the first size, such that the central cavity is conical (Figures 2 and 3); and 
a Venturi tube in fluid communication with the hollow interior space, such that the Venturi tube delivers gas into the hollow interior space and thus through the burner ports and into the central cavity (14), the Venturi tube having: 
a first end connecting the Venturi tube to the chamber (Figure 3, the junction of 14 and 1); and
a second end configured to receive the gas from the gas source (14 nearest 4).

Liao does not disclose:
a plurality of vanes in the tiered arrangement, each vane of the plurality of vanes having an outer edge and an inner edge, each inner edge extending from the inner wall of the chamber central cavity; 

flames emitted from the row of outer burner ports causes a transfer of heat to the uppermost vane of the plurality of vanes; 
the central cavity is defined by the plurality of vanes; 
wherein each vane of the plurality of vanes is configured to be heated to emit infrared radiation; 
wherein a top vane surface of each vane is angled downwards at an angle less than 90 degrees with respect to an upper surface of the tiered burner; or
the Venturi tube having a constriction at a midpoint between the first end and the second end, such that the gas is subjected to a Venturi effect within the Venturi tube.

However, Kato teaches:
a plurality of vanes in the tiered arrangement (82, 84), each vane of the plurality of vanes having an outer edge and an inner edge (The junction of 82,84 and the inner wall), each inner edge extending from the inner wall of the chamber central cavity (The outer edge of the vanes 82,84); 
each row of burner ports being underneath each inner edge, such that flames emitted from the row of burner ports is impinged from above by the inner edge and thus directed towards a center of the plurality of vanes (Figures 5 and 6); 
flames emitted from the row of outer burner ports causes a transfer of heat to the uppermost vane of the plurality of vanes (some heat from the outer vane would travel from 95 to 82); 
the central cavity is defined by the plurality of vanes (Figures 5 and 6); and
wherein each vane of the plurality of vanes is configured to be heated to emit infrared radiation (The flames will impinge on the vanes); and
wherein a top vane surface of each vane is angled downwards at an angle less than 90 degrees with respect to an upper surface of the tiered burner (Figures 5 and 6).



In view of the teachings of Kato and Sanchez, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
a plurality of vanes in the tiered arrangement, each vane of the plurality of vanes having an outer edge and an inner edge, each inner edge extending from the inner wall of the chamber central cavity; 
each row of burner ports being underneath each inner edge, such that flames emitted from the row of burner ports is impinged from above by the inner edge and thus directed towards a center of the plurality of vanes; 
flames emitted from the row of outer burner ports causes a transfer of heat to the uppermost vane of the plurality of vanes; 
the central cavity is defined by the plurality of vanes; and
wherein a top vane surface of each vane is angled downwards at an angle less than 90 degrees with respect to an upper surface of the tiered burner as is taught in Kato, in the tiered burner disclosed by Liao.
One would have been motivated to include:
a plurality of vanes in the tiered arrangement, each vane of the plurality of vanes having an outer edge and an inner edge, each inner edge extending from the inner wall of the chamber central cavity; 
each row of burner ports being underneath each inner edge, such that flames emitted from the row of burner ports is impinged from above by the inner edge and thus directed towards a center of the plurality of vanes; 

the central cavity is defined by the plurality of vanes; and
wherein a top vane surface of each vane is angled downwards at an angle less than 90 degrees with respect to an upper surface of the tiered burner because Sanchez states “the flame (when looking from the top) may be completely or mostly covered by the flange 114. The configuration of FIG. 3(b) thus protects the heat recipient (i.e., a pan or other surface being heated (not shown)) from receiving direct radiant heat from the flame and, instead, lets the flame transmit the heat to the burner head that acts as a heat sink. The radiant heat is then transferred to the recipient in a more even and gentle manner at an extra-low temperature to allow an optimum simmer performance” (paragraph [0034]). Therefore, adding the vanes as taught by Kato will improve simmer performance in the burner of Liao.

Liao, as modified by Kato and Sanchez, does not disclose the Venturi tube having a constriction at a midpoint between the first end and the second end, such that the gas is subjected to a Venturi effect within the Venturi tube.

However, Shaw teaches the Venturi tube having a constriction at a midpoint between the first end and the second end, such that the gas is subjected to a Venturi effect within the Venturi tube (See figure of Shaw).

In view of Shaw’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the Venturi tube having a constriction at a midpoint between the first end and the second end, such that the gas is subjected to a Venturi effect within the Venturi tube as is taught in Shaw, in the tiered burner disclosed by Liao.
One would have been motivated to include the Venturi tube having a constriction at a midpoint between the first end and the second end, such that the gas is subjected to a Venturi effect within the Venturi tube because Shaw states “Gaseous fuel from the manifold 16 is fed to and emitted from the gas jet 27 into the venturi tube 10 whereupon air is also drawn into the venturi tube and mixed therein with the 

Regarding claim 7, Liao, as modified by Kato, Sanchez, and Shaw, discloses the tiered burner of claim 5. 

Liao, as modified by Kato, Sanchez, and Shaw, does not disclose wherein the plurality of vanes is four vanes. However, the court has held “that mere duplication of parts has no patentable significance unless a new and unexpected result is produced” In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In the instant case, the difference between Kato and the claims is the provision of more rows of burner ports. Additionally, Kato states “the number of formation steps of the slope portion and the flame outlet is not limited to two, two or more stages, for example, three stages are also possible”. More rows of ports would lead to greater potential output and/or more distributed heating. Therefore, one of ordinary skill in the art at the time of filing would have been motivated to add additional tiers with additional vanes in keeping with the disclosures and teachings of Liao and Kato.

Regarding claim 11, Liao, as modified by Kato, Sanchez, and Shaw discloses the tiered burner of claim 5. 

Liao, as modified by Kato, Sanchez, and Shaw does not disclose wherein the inner wall is sloped downwards towards the center of the plurality of vanes at a 45 - 50 degree angle with respect to a top surface of the tiered burner. However, the court has held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element were significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). In this case, the applicant has not provided any significance to the angle of the inner wall. On the contrary, the applicant states “As an example, the angle may be 45 degrees or 50 degrees.” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the angle of the inner wall.

Regarding claims 12, 13, and 15, Liao discloses a tiered burner comprising: 
a chamber (Elements 1 and 2); 
a plurality of tiers (Inner wall of element 2 as seen in figures 2 and 3); 
a plurality of rows of burner ports (22); 
a Venturi tube in fluid communication with and connected to the chamber, and the chamber further being in fluid communication with the rows of burner ports (14); 
the chamber having an outer wall and an inner wall (Figures 2 and 3); 
thereby the tiered arrangement and the staggering of the burner ports within each row of burner ports causes the flames in successive rows to avoid overlapping (Figure 2 shows staggering and the flames would not overlap due to the tiered arrangement); 
wherein a lowermost tier of the plurality of tiers is a smallest tier, and an uppermost tier of the plurality of tier is a largest tier, and the chamber is circular (Figures 2 and 3); 
wherein the inner wall is angled downwards and towards the center of the plurality of vanes (Figure 3); and 
the Venturi tube having: 
a first end creating a connection to the chamber (Figure 3, the junction of 14 and 1); and
a second end configured to receive gas from a gas source (14 nearest 4).

Liao does not disclose:
a plurality of vanes having the tiered arrangement; 
each vane of the plurality of vanes having an inner edge extending from the inner wall towards a center of the plurality of vanes, and extending above a row of burner ports of the plurality of rows of burner ports, such that the plurality of rows of burner ports and the plurality of vanes are disposed substantially along the inner wall, and such that flames emitted from the row of burner ports is impinged from above by the inner edge and thus directed towards the center of the plurality of vanes; 
wherein a top vane surface of each vane is angled downwards at an angle less than 90 degrees with respect to an upper surface of the tiered burner; or


However, Kato teaches:
a plurality of vanes having the tiered arrangement (82, 84); 
each vane of the plurality of vanes having an inner edge extending from the inner wall towards a center of the plurality of vanes, and extending above a row of burner ports of the plurality of rows of burner ports, such that the plurality of rows of burner ports and the plurality of vanes are disposed substantially along the inner wall, and such that flames emitted from the row of burner ports is impinged from above by the inner edge and thus directed towards the center of the plurality of vanes (Figures 5 and 6); 
wherein a top vane surface of each vane is angled downwards at an angle less than 90 degrees with respect to an upper surface of the tiered burner (Figure 6).

Additionally, Sanchez teaches a vane configured to be heated to become red-hot and emit infrared radiation (“the flame (when looking from the top) may be completely or mostly covered by the flange 114. The configuration of FIG. 3(b) thus protects the heat recipient (i.e., a pan or other surface being heated (not shown)) from receiving direct radiant heat from the flame and, instead, lets the flame transmit the heat to the burner head that acts as a heat sink. The radiant heat is then transferred to the recipient in a more even and gentle manner at an extra-low temperature to allow an optimum simmer performance” paragraph [0034]).

In view of the teachings of Kato and Sanchez, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
a plurality of vanes having the tiered arrangement; 
each vane of the plurality of vanes having an inner edge extending from the inner wall towards a center of the plurality of vanes, and extending above a row of burner ports of the plurality of rows of burner ports, such that the plurality of rows of burner ports and the plurality of vanes are disposed 
wherein a top vane surface of each vane is angled downwards at an angle less than 90 degrees with respect to an upper surface of the tiered burner as is taught in Kato, in the tiered burner disclosed by Liao.
One would have been motivated to include:
a plurality of vanes having the tiered arrangement; 
each vane of the plurality of vanes having an inner edge extending from the inner wall towards a center of the plurality of vanes, and extending above a row of burner ports of the plurality of rows of burner ports, such that the plurality of rows of burner ports and the plurality of vanes are disposed substantially along the inner wall, and such that flames emitted from the row of burner ports is impinged from above by the inner edge and thus directed towards the center of the plurality of vanes; 
wherein a top vane surface of each vane is angled downwards at an angle less than 90 degrees with respect to an upper surface of the tiered burner because Sanchez states “the flame (when looking from the top) may be completely or mostly covered by the flange 114. The configuration of FIG. 3(b) thus protects the heat recipient (i.e., a pan or other surface being heated (not shown)) from receiving direct radiant heat from the flame and, instead, lets the flame transmit the heat to the burner head that acts as a heat sink. The radiant heat is then transferred to the recipient in a more even and gentle manner at an extra-low temperature to allow an optimum simmer performance” (paragraph [0034]). Therefore, adding the vanes as taught by Kato will improve simmer performance in the burner of Liao.

Liao, as modified by Kato and Sanchez, does not disclose the Venturi tube having a constriction at a midpoint between the first end and the second end, such that the gas is subjected to a Venturi effect within the Venturi tube.

However, Shaw teaches the Venturi tube having a constriction at a midpoint between the first end and the second end, such that the gas is subjected to a Venturi effect within the Venturi tube (See figure of Shaw).

In view of Shaw’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the Venturi tube having a constriction at a midpoint between the first end and the second end, such that the gas is subjected to a Venturi effect within the Venturi tube as is taught in Shaw, in the tiered burner disclosed by Liao.
One would have been motivated to include the Venturi tube having a constriction at a midpoint between the first end and the second end, such that the gas is subjected to a Venturi effect within the Venturi tube because Shaw states “Gaseous fuel from the manifold 16 is fed to and emitted from the gas jet 27 into the venturi tube 10 whereupon air is also drawn into the venturi tube and mixed therein with the gaseous fuel from the jet 27, and the mixed air and gas then passes upwardly through the venturi tube” (column 3, line 26). Therefore, including the restriction will improve mixing of the air and fuel.

Regarding claim 16, Liao, as modified by Kato, Sanchez, and Shaw discloses the tiered burner of claim 12, wherein the chamber surrounds the burner ports (Figures 2 and 3 of Liao).

Regarding claim 17, Liao, as modified by Kato, Sanchez, and Shaw discloses the tiered burner of claim 12, wherein the burner ports are perforated in the inner wall of the chamber (Figures 2 and 3 of Liao).

Regarding claim 18, Liao, as modified by Kato, Sanchez, and Shaw discloses the tiered burner of claim 12, further comprising a row of outer burner ports perforated in the outer wall of the chamber and configured to cause a transfer of heat to an upper surface of the tiered burner (Outer elements 22).

Regarding claim 19, Liao, as modified by Kato, Sanchez, and Shaw discloses the tiered burner of claim 12.

Liao, as modified by Kato, Sanchez, and Shaw does not disclose wherein the inner wall is sloped downwards towards the center of the plurality of vanes at a 45 - 50 degree angle with respect to a top In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). In this case, the applicant has not provided any significance to the angle of the inner wall. On the contrary, the applicant states “As an example, the angle may be 45 degrees or 50 degrees.” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the angle of the inner wall.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liao, in view of Kato, in view of Sanchez, in view of Shaw, and further in view of Williams.

Regarding claim 8, Liao, as modified by Kato, Sanchez, and Shaw discloses the tiered burner of claim 5.

Shaw further teaches the second end of the Venturi tube further comprising a means for attaching the Venturi tube to the gas source (“a hole 15 through which, if desired, screws may be passed and threaded into the gaseous fuel manifold 16 to further secure the burner unit to the manifold 16”).

In view of Shaw’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the second end of the Venturi tube further comprising a means for attaching the Venturi tube to the gas source as is taught in Shaw, in the tiered burner disclosed by Liao.
One would have been motivated to include the second end of the Venturi tube further comprising a means for attaching the Venturi tube to the gas source because Shaw states the connection will “secure the burner unit to the manifold 16.” Therefore, including the means for attaching will provide a more secure arrangement.



However, Williams teaches the Venturi tube having the second end of the Venturi tube further comprising a shutter configured to be slidably opened to control an amount of the gas delivered to the chamber (70).

In view of Williams’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the Venturi tube having the second end of the Venturi tube further comprising a shutter configured to be slidably opened to control an amount of the gas delivered to the chamber as is taught in Williams, in the tiered burner disclosed by Liao.
One would have been motivated to include the Venturi tube having the second end of the Venturi tube further comprising a shutter configured to be slidably opened to control an amount of the gas delivered to the chamber because Williams states “The burner of the present invention utilizes a unique approach for combining the gas and ambient air on-site to produce a more efficient and/or more productive combustion process” (column 1, line 53). Therefore, including the teachings of Williams will produce a more efficient and/or effective combustion process.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liao, in view of Kato, in view of Sanchez, in view of Shaw, and further in view of Lotter (US 3627462 A), hereinafter Lotter.

Regarding claim 10, Liao, as modified by Kato, Sanchez, and Shaw discloses the tiered burner of claim 5. 

Liao, as modified by Kato, Sanchez, and Shaw does not disclose wherein each burner port of each row of burner ports is arranged in a staggered formation, such that a top portion of the burner ports 

However, Lotter teaches wherein each burner port of each row of burner ports is arranged in a staggered formation (“Each pair of upper and lower ports 60 is preferably grouped with an adjacent pair of upper and lower ports 60, and each group of adjacent pairs of ports is located under the intervening space 61 between ports 58, as best shown in FIG. 4”).

    PNG
    media_image8.png
    368
    550
    media_image8.png
    Greyscale

In view of Lotter’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein each burner port of each row of burner ports is arranged in a staggered formation as is taught in Lotter, in the tiered burner as presently modified.
One would have been motivated to include wherein each burner port of each row of burner ports is arranged in a staggered formation because staggering the ports will more evenly distribute the flames of the burner and produce a more even heating.



However, the test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this burner as presently modified discloses rows of burner ports between vanes. Lotter teaches staggering the burner ports. The combined teachings would have suggested to those of ordinary skill a configuration in which some of the ports were nearer the vane below the row and some of the ports were nearer the vane above the row.

Regarding claim 20, Liao, as modified by Kato, Sanchez, and Shaw discloses the tiered burner of claim 12. 

Liao, as modified by Kato, Sanchez, and Shaw does not disclose wherein each burner port of each row of burner ports is arranged in a staggered formation, such that a top portion of the burner ports is aligned with a bottom side of an outer edge of a first vane, and a bottom portion of the burner ports is aligned with a top side of an inner edge of a second vane.

However, Lotter teaches wherein each burner port of each row of burner ports is arranged in a staggered formation (“Each pair of upper and lower ports 60 is preferably grouped with an adjacent pair of upper and lower ports 60, and each group of adjacent pairs of ports is located under the intervening space 61 between ports 58, as best shown in FIG. 4”).

In view of Lotter’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein each burner port of each row of 
One would have been motivated to include wherein each burner port of each row of burner ports is arranged in a staggered formation because staggering the ports will more evenly distribute the flames of the burner and produce a more even heating.

Liao, as modified by Kato, Sanchez, Shaw, and Lotter does not explicitly disclose such that a top portion of the burner ports is aligned with a bottom side of an outer edge of a first vane, and a bottom portion of the burner ports is aligned with a top side of an inner edge of a second vane. 

However, the test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this burner as presently modified discloses rows of burner ports between vanes. Lotter teaches staggering the burner ports. The combined teachings would have suggested to those of ordinary skill a configuration in which some of the ports were nearer the vane below the row and some of the ports were nearer the vane above the row.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kunz (US 1932743 A) Figures 1 and 3

    PNG
    media_image9.png
    339
    521
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    218
    288
    media_image10.png
    Greyscale

Bogenschutz (US 5639232 A) “The removable drip cover 50 includes both inner and outer overhangs 54 and 56 which extend overtop of flame ports 42 in the burner head 30 to prevent any grease or other foreign matter from dripping into and clogging the flame ports 42” and “An equal number of flame ports are in each row with the flame ports in the upper and lower rows being staggered with respect to one another”

    PNG
    media_image11.png
    545
    544
    media_image11.png
    Greyscale

Schneider (US 2148777 A)

    PNG
    media_image12.png
    271
    496
    media_image12.png
    Greyscale

Harper (US 2337240 A) 

    PNG
    media_image13.png
    316
    352
    media_image13.png
    Greyscale

Schneider (US RE20662 E) “The member 9 therefore, not only serves as a heat radiating plate but also as a spill-over member.”

    PNG
    media_image14.png
    208
    438
    media_image14.png
    Greyscale

Blanzy (US 3131752 A) “Ports 36 are circumferentially offset from ports 34 so that the 110 ports in the two series are in staggered relation”

    PNG
    media_image15.png
    236
    385
    media_image15.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309.  The examiner can normally be reached on Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







                                                                                                                                                                                                     /JORGE A PEREIRO/Primary Examiner, Art Unit 3799